IN THE FOURTH
                                        COURT OF APPEALS
                                       SAN ANOXDNIG,    TEXAS



   ABELPi^DO G-   GONZALEZ   1622682            §
   Appellant/ Pro-se                            §
                                                §
                                                §        COA No. 04-15-00529-CR
   vs.                                          §        COA No.   04-I4-00530-CR
                                                §
                                                §        OOA No.   04-15-0053i-CR
   THE STATE OF TEXAS                           §
   Appellee                                     §


                                    CXX«T     ORDERED    REPLY




         NOW GOME'S Appellant ABELARDO G- GCWZALEZ, pro-se in the above mentioned
   proceediiMS and reply's to a Court Order dated Septemeber 18/ 2015 reuardinu

       lUrisdiction/ amonu other thinqs.


                                                I.
                                TmniG OF TOE FILING THE REPLY



         Appellant was Ordered to reply by Oct. 12, 2015 and is filing this reply
   on Oct. 3, 2015, which is timely filed by placing it in the C.T. Terrell prison
   nailbox and thusfore timely filed under the prison mailbox rule.


                                                II.
                                       COURTS    ATTENTION



   (a)     The Court Order dated September 18, 2015 state's this case(s) are from the
        111th District Court-    IT IS NOT,   its from the 49th District court.

   (b)     The Clerk had appellant incorrect mailing address, and does not know if
        he has received all the clerks and Court mailings.

   (c)     Appellant to this date has not veiwed the Trail Courts CLERK RECORD and
        thusfore does not know what wrong with it, and can [N]OT correct it since he
        has HOT veiwed the CLERK RECORD.                                     ,




\/\Z
                                             III.
                                   INSTANT    EVOCEBDINSS


         [l]n this instant proceedings appellant state's the Appeal being sought
   is golelv to appeal the Denial of his [POST-TRIM.] SECOND MOTION TO RECUSE
  Uhder T.R-Civ.Pro. RULE 18a filed on March 3, 2015 and dENIED on July 11.
  2015. [T]his is [n]OT a interlocutory appeal, since final judgment was rende
  red by the Trail Court on Jan. 15, 2015 against appellant SEE Exhibit's
   (         ) J/C SHEET'S.


                                             IV-
                                      APPELLANT ACTICNS


         Appellant has showed due diliqence by taking the following action's as a
  pro-se appellant to appeal the DENIAL of the SECOND MOTION TO REOOSE by doing
  the following:


   (1)    Timely filing a NOTICE OF APPEAL on the denial of his post-trial Motion
           to Recuse on August 10, 2015,

   (2)     Filinu a MOTION FOR CERTIFICATION CW THE RIGHT TO APPEAL under T.R.A.P. 25.2
           (a)(2), with the Trail Court on Sept. 7, 2015: Exhibit (V )

  (3)     Reciuest for the Preparation of the Clerk Record for Appeal under T.R.A.P.
          RULE 34.2 AGREE RECORD RULE filed on SEPT 9,      2015 with the trial court
          Clerk: SEE Exhibit ( 5, )
  (4)     On SEPT. 15, 2015 Appellant submitted a letter to the clerk of the fourth
          Court of Appeals for Information.    f£x 6

  (5)     On SEPT. 15, 2015 Appellant submitted a letter entitled FCXNIAL REDDEST
          TO CI£CR OOT   THE CLERK RECORD FROM THE DISTRICT CLERK OFFICE under T.R.A.P.
          FULE 34.5(g): SEE Exhibit (    7    ) since his appearing pro-se.

  (6)     On SEPT. 18, 2015 Appellant submitted to the Clerk of the fourth Court
          of appeals a request to be provided the cost to obtain copies of the
          Trail Court Clerks Record, (NO REPLY TO DATE HAS BEEN RECEIVED). Ex 8
          The request was labled URGENT RBODEST TIME SENISTIVE **N0 REPLY TO DATE**

  (7)     On SEPT 29, 2015 Appellant received a reply to #5 from the trail Court
          Clerk stating the Clerks Records where to long and only provided index
          sheets SEE Exhibit( S   ) THIS IS NOT WHAT APPELLANT REOUESTED IN #3
          AQtEE RECORD RULE, since he was onlv appealing the denial of the Second
          Motion to Recuse.




Z/lZ
  (8)     On OCT. 3, 2015 Appellant received a letter from the Fourth Court of
          Appeal Clerk dated SEPT 21/ 2015 with a postmark on the env. of SEP 29
          2015. (stating the clerk "we do have your correct address on file".

          I would like to show the court, I beg the clerk different by the following
          Exhibits showing a incorrect address SEE Exhibit ( ti , IZ       ) by
          this I'm in grave doubt that if I have received all the filings, notices.
          Order's from the Clerk or the court, and this has PREJODICE appellate.




                                             V.
                                  JURISDIOFION     NATIER


        WITHOUT knowing what's in the Clerk Record Appellant can not know

  whats lacking or missing and can not ask the trial court to file a supplemental

  clerk's record to show this court's       lurisdiction.   But appellant state's the
  follcwinq to this court:

  (A)     The appeal being sought is from the SECOND MOTION TO RECUSE. A motion
          to Recuse is appelable under T.R.Civ-Pro. RULE 18(|}(1)(a) from
          [final judgment],

  (B)     Appellant's SECOND MOTION TO RECUSE is a [POST-^miAL] MOTION [POST-VEBDICT]

  (C)     FINAL JUDGMENT was entered on Jan. 15, 2015.

  (D)     threfore [N]ot a interlocutory appeal.




                                            VI.
                                   aXJRTS    ASSISI!ANCE


        Appellant respectfully asks this court assistance which is available under
  T.R.A.P. to intervene as authorise under Tex. Rules of App. Pro. to protect the
  integrity of the Appeal Procces since Appellant is appearing Pro-se and is in
  prison and has showed due diligence mention in IV. APPELLANT ACTION noted before
  hand.




3/lZ
                                        VII.
                                   AMENDING     REFLY


       Appellant reserve's the right to amend this reylv to submitt copies of
  Exhibits that where not included since at the time of submission the 0091es
  have not been return and time is of the essence to submit this replv to meet

  the deadline imposed bv the court/ and other exhibits become avilable/ and
  just ice reau ire's.



                                        VIII.
                                       EXHIBITS


  1.    Judyment of Conviction bv Jur/ Sheet 662/COA#530
  2. Judyment of Conviction by Jury Sheet 665/HoA#531
 *3.    Judgment of Conviction by Jurv Sheet 657/C0A#529
  4.    Motion for Certification of Right to Appeal
 *5.    Request for Preparation of the Clerk Record
  6.    Letter to 9th coa Clerk reuuest*. for info-
  7.    Formal Reguest to check out the Clerk Record
  8.    Letter to 4th coa to request a pricefor the CR
  9.    Reply from Trail Clerk,on the request to be loan out the CR
  10. Second Motion for Certifiation of Rioht to Appeal
 *11. Letter from coa Clerk showincj wrong address for case 531
 *12. Letter from coa Clerk showing wrong address for case 529

  * This Exhibits will be submitted in a amended RE^LY

                                         IX.
                                       PRAYER



       Appellant respectfully ask the Honorable court not to dismiss but to assist
  the appeal for the mention reason's stated above, since appellant has not veiwed
  the Trail Court Clerks Record.    Appellant has sutxnitted a seodnd CERTIFTCATTON
  OF RIGHT TO APPEAL to the Trail Court cop/ included herein as Exhibit. HO ).

                                                        Respectfully submitted.



                                                        Abelardo G. Gonzalez             1622682
                                                        C.T. Texxell B-3-40
                                                        1300 F.M. 655
                                                        Rosharon, Texas       77'=ift3
                                                        Appellant) t t^o-se



V/iZ
                                              Case No. 2008CRR000662D1 Count I &IU.
                                                          iNCIDE.NT NO./TRN: 91273038553
   The State of Texas                                                                          In The 49TH District

  V.
                                                                                               Court
                                                                              §
  ABELARDO GERARDO GONZALEZ                                                   §                WEBB County, Texas
                                                                              §
  State ID No.; TX05095629
                                                                              §

                                         Judgment of Conviction by Jury
  Judge Presiding:          HON. JOSE A. LOPEZ                                 Date Judgment
                                                                               Entered:                     1/15/2010

  Attorney for Stale:       SERGIO LOZANO AND                                  Attorney fur
                            EDWARD NOLEN                                       Defendant:                  OSCAR           A, SR. vV
  Offense for tvhich Defendant Convieted:
  AGGRAVATED ROBBERY F/l-COUNT I AND
  ENGAGING IN ORGANIZED CRIMINAL ACTIVITY F/l-COUNT II
  Qtarging Instrument:                                                         Stature for Onenso
  INDICTMENT                                                                   ^3 AND 7l702(Ji) Penal Code
  Date of Offense:
  12/5/2008
  Degree of Offense:                                                           Plea to Offense:
  1ST DEGREE FELONY                                                            NOT GUILTY
 Verdict of Jury                                                               Findings on Deadly Weapon:
 GUILTY                                                                        N/A
 Plea to l" Enhancement                                                Plea to 2'"' Enhancement/Habitual
 Paragraph:                                N/A                         Paragraph:                                         N/A
 Findings on 1" Enhancement                                            Findings on 2'"'
 Paragraph:                                N/A                         Enhancement/Habttual Paragraph:                    N/A
 Punished A.s.sessed bv:                             Date Sentence Imposed:                                   Date Sentence to Commence:
 JURY                                                 1/15/2010                                               1/15/2010
 Punishment and Place
 of Confinement:
                                30 YEARS INSTITUTIONAL DIVISION, TDCJ - PER COUNT
                                             THIS SENTENCE SHALL RUN CONCURRENTLY.

        •    SENTE.NCE OFCONFINEMENT SUSPENDED. DEFENDANT PLACED ON COM.MUNITY SUPERVISION FOR N/A
 LjK;                                     Court Costs:         Restitution:               Restitution Payable to:
 S10,000.00 PER COUNT $350.00                $N/A             D VICTIM (see below) CD AGENCY/AGK.NT (.see below)
 Sex Oflender Registration Requirements do notapply to the Defendant. Tkx. CODE Grim. Proc. chapter 62.
 The age of the victim at the time of the offense was N/A .
                    If Defendant is to serve sentence in TDCiI. ontcr 1ncnreeration neriods in chiiiinoloeiciilorder
                   From 2/li.h. erUWC days• redited Ik lim
                   32 DAYS             NOTES: TOWARD INCARCERATION
        All pertinent inrnrmation. namesand assessments indicatedabove are incorporated into the language of the iudgmeiit below by reference
            This cause was called for trial in           County, Texas. The State appeared by her District Altornoy
            Counsel / Waiver of Counsel Iselect onel
 IS Defendant appeared in person with Counsel.
 D Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in ojicn toiiri
            It appeared to theCourt ihat Defendant was mentally competent aiid had pleaded a.s shown above to thecharginK
 instrument. Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The INDICTMENT was read to the
 jury, and Defendant entered a plea to the chargedoffense. The Court received the plea and entered it of record
                                                                                                                                           £xl
5/iZ                                          .niDGMENT ABEI.AKIX) fiONV \LE2-CONVIC BV n'KV.2          l'.lKr I tif?
                                                         Case No. 2008CRR000665D1 Count ril & IX
                                                                           Incident No./trn: 91273038553

    The State OF Texas                                                                                             I.NTnE49TII DrsTRicr

    V.                                                                                                             Court

    ABELARDO GERARDO GONZALEZ                                                                                      WTEBB County. Tk.xas

    .^TATi; II) .\0 : TX05095G29


                                                     Judgment of Conviction by Jury
    •JuiIiCf I'iv.skIiii.:           lloN. JOSF. A. LOPEZ                                                                           l/!r)/20IO
                                                                                                    KnU'rriJ[_
                                     SEii^oTozrwrANU                                               Aiti)n»-> for
    Aimi iii'V ft>r St;iU';                                                                                                        OSCAR PEN A. SR.
                               KDWAKU NOLEN
    Offi'iisji for wlucli Diffoiiiliim Coiiv}riei|
    .AOGRAVATED ROBBERY l*7i-C0UNT III AND
    ENGAGING IN ORGANIZED CRIMINAL ACTIVITY I71-C0UNT IX _
    Ch.Ti-iMiig lii.sdunu'lil:                                                                     .SiiUiui' foj' Ofl'fiiHi'-
    INDICTMENT                                                                                      29.03 AND 7l.0'2(ti) Per
    [');uo nf OIToiiso:
    i/23/2008
    Di-Kii'i' of                                                                                    I'loii to OIToiiso:
    1ST DEGREE FELONY                                                                               NOT GUILTY                                                             jj:
    YfiuUcuiOiury:                                                                                  Fiiiihiigs on Di'ijislly.Wortpy|v
GUILTY                                                                                              N/A
             to I*' KnIirtnreiJii'iil                                                     I'lo.i lo 2""' Kiili;in(Viiii'iil/n;il)il ii;il
    I'rtiMCriipl).                                      N/A                               l'i>r:n;r:i|'Ii                                   _ __             _N/A
    Kiiidiiics oil 1" Knhaiiceinoni                                                       Fincliiics on 2'"'
    l';ii':iKr:ipli'                                    N/A                               Rnliaiu:oiiii-iit'M:il)ilu:tl I'iirrtU'.'I'li _                              _
    l^iiishrcl As'| N/A .
    Tiiio.                                             Court CosU:               I^c.sliluiniir               Ui'...liUitiiiii PavaMo lir
ri(),000.00-PER COUNT $390.00                                                    $N/A                       • vicTiM (soo Wiow) • agk.ntv/aOK.nt is.-.- (•.•low)
Sox OlTt'lidor RcKistrutinii Uuquiromcnts do not iippl.v to ll>o Duruiidaiit. .'I'K.x (^OliK CidM, I'ltdC chapli-r112
                                                                                                                       *



Tlic attf! iif ihr viriiiii .it tlu; tiino ofl-lir offense w.t-i N/A •'
                           If l)vf(;r|ilanl. is to .-im vi- *iNiJrjKC."iLTI).GLi'.'Vi;UJ"' ;''' ri-.ltU'J>.rrii!'.iLN iii.cllioriolpitic.'lyid'-i
                           Fio.ii 2/1•1/21108 I.I :i/1 1/2008               l-r..m 1/11/2010 t.. 1/12/2010                      Kiom I/l.V20t0 i. I/1.V20I0
Time                       Kiom         '   fo                   I*10 in         lo                   Ituhi           Id
Ociltted'
                           |f                                         "> ConniVJrtilor.i:. CrtVM.iir'-d.ij ".•«.;oiLCiiu; ai»<             •. "I'.i "t.ij •• i
                           32 DAYS                  NOTK.S:'I'OWARD INCARCERATION
~             Alt |ii.r(iiii-n( iiirormnliiMi, ii«iiii-» .tnU ni..rs<>iiii-iU» iiiilii-nlrH aloof amiiii-iir|inrntf.-iil lifiow h» rffi-i rm-f
                Thi.x taii'irt wax c.illed far ti'i.'tl in                 tNuinly. Ti!.xa> I li." .Slair apiirari'd liy hot Dixinrl Alloriirv
                 CimnscI / Will viT of (.'oo.nM'L,tsi!ljfCl UQ.f,)
Q Di'fciid.inl appcaivd iii person witli (fnuii.sol
Q Drfrndam knowingly, inli'llicfiilly. and vnhinlanly waived the nitlil lo repre.senlalmn liv rmin.-ol in wi ilmu miiprii roiiil
                 It .rtppearoil In tlu: Conri that DefeiidaiU w.i.s incniallv competent and had pleadcil aa shown ahove to the ch.iiRini;
instrument Hoth partie.s .tnnotineed ready for in.il Ajuiy wa.s selected. im|ianeli;il. and sworn The ISDICTMKNT «.is read to ili-
jurv. and Defcnd.iiit entered a plea to the charged offi'ii.se. The Court received the plea and entered it ufierord

                                                            JfOflklKVT \IIEL.X«n                                      2008-CRR-0657-D1           URGENT ATTENTION BY COURT
                                      2008-CRR-0662-D1
                                      2008-CRR-0665-D1


    ABELARDO G. GONZALEZ    1622682          §
    APPELLANT / PRO-SE                       §
                                             §           IN THE 49th DISTRICT
    Vs.                                      §                COURT OF
                                             §           WEBB COUNTY, TEXAS
    STATE OF TEXAS                           §
                                             §

                             MOTION FOR CERTIFICATION OF laGHT
                         TO APPEAL UNDER T.R.A.P. RULE 25.2(a)(2)


    TO THE HONORABLE JUDGE OF SAID COURT:



           Now Comes Appellant Abelardo G. Gonzalez pro-se and respectfully moves
    this Court for Certification of Riyht to Appeal under T.R.A.P. RULE 25.2(a)(2)
    of the Denial of MOTION TO REGUSE the Honorable Judge Jose Antonio Lopez
    for judicial bais from any futher proceedings in the above mention cause's of
    action, filed under T.R.Civ. Pro, RULE 18a RECUSAL and DISQUALIFICATION         OF
   JUDGES.



          The Denial was ruled on Sunday July 5, 2015 while on vacation but was signed
    on JULY 16, 2015 by the Honorable Adroinstrative Judge David People's of the
    Fourth Adroinstrative Judicial Region of Texas EXHIBIT (A).


          A,.denial of a T.R.Civ. Pro. RULE 18a MOTION is appealable under T.R.Civ-
   Pro, RULE 18a(j)(l)(A) for abuse of discretion from final judgment, and since .
    there is nothing left to litigate in the above mention proceeding this is a
    final judgment for all purpose's.


           The request for Certification for the right to appeal is for the following
    Fourth Court of Appeal cause numbers, 04-15-00529-CR,04-15-00530-CR and 04-15-
   00531-CR.     The NOTICE OF APPEAL was filed Qn.2015 AUG 10 AM 9:33.


   CERTIFICATE OF SERVICE
                                                             Respectfully/submitted,
   I hereby certify that a- true
   and correct copy of this motion                           Abelardo G. Gonzalez 1622682
   was mailed to Wetto County D.A.s                          C.T. Terrell B-3-40
   Office atP.O. Box 13<0 ^redo,                             1300 F'.M. 655
   Tx.     78040                                             Rosharon, Texas     77583
               Abelardo Gon2:alez                           Appellant / Pro-se           ^
                                                                                         h.%
11\2,
f   -1




         To:       FOURTH COURT OF APPEALS
                   CLERK OF THE COURT


         From:     ABELARDO G- GONZALEZ     1622682
                   Appellate / Pro-se

         Re:       REQUEST FOR INFORMATION
                   On Cause's COA No-s 04-15-00529-CR
                                       04-15-00530-CR
                                          04-14-CX)531-CR

         Date:     SEPT. 15,   2015




         Dear: CLERK OF THE COURT



                 Now Comes respectfulIv yours Appellate ABELARDO G. GONZALEZ pro-se and
         infroms the Clerk that Appellate has three Appellate proceedinqs in the court
         in the above mention, but received only cme notice from this Clerk that the
         Clerk trial Record was received and filed with this Clerk on only 04-15-00530-
         CR on a letter dated Sept. 9, 2015.


               Appellate needs to know urgently that (ONE) did the trial court Clerk
         only filed one Clerk record for cause 04-15-00530-CR or (TWO) did the notice
         from this Clerk for cause's 04-15-00529^cR and 04-15-00531-CR had Appellate's
         wronq address and where niss delivered, since Appellate had notice on letters
         from thhis Clerk that Appellate's address was wrong and give prior notice to
         this clerk about the matter or (THREE) did the Clerk of the trial court filed
         one Clerk Record for all three mention appeal causes?


         THIS IS A VERY TIME SENSITIVE ISSUE, A REPLY IS RESPECTFULLY REQUESTED TO
         PRESERVE APPELLATE"S RIGHTS



                                                            Respec   ully your


                                                            Abelardo G. Gonzalez         1622682
                                                            C.T. Terrell B-3-40
                                                            1300 F.M.   655
                                                            Rosharon, Texas      77583
                                                            Appellate / Pro-se




                                                                                                   Ex 6
    Q/\Z
                    •- .iI ' ,' I   •1




   To:       WEBB COUNTY DISTRICT CLERK
             OFFICE OF ESTHER DEGOLLADO


   From:     ABELARDO G. GONZALEZ 1622682                                 T ^
             Appellate / Pro-se                                              oj           CO
                                                                                      I''!
                                                                             g-..     ^
   Re:       FORMAL REQUEST TO CHECK OUT                              j      cT;.i
             THE CLERK RECORD FROM THE
                                                                            :  To;        FOURTH COURT OF APPEALS
             CLERK OF THE COURT


  From:      ABELARDO G. GONZALEZ   1622682
             Appellate / Pro-se

  Re:        COTY OF CLERK TRIAL RECORD
             FILED WITH THE CLERK
            on 04-15-00530-CR

             URGENT REQUEST TIME SENSITIVE

  Date:     SEPT. 18/ 2015



  Dear: CLERK OF THE COURT



          Now Comes Appellate Abelardo G. Gonzalez in the above appellate proceedinqs
  and formal requests to be given a price of the Clerk Trail Record that was filed
  with the Clerk on Sept. 9, 2015 bv the Webb Countv District Clerk Office in the
  above proceedinqs.

          Appellate request URGENT attention by this Clerk, since Appellate has only
  30 days to file the Appellate Brief with this court from the filing of the Tra'il
  Clerk Record/ and Appellate needs the Clerk Record to file a meaninqfull Brief
  to cite the Record. Appellate has requested from the Webb County District Clerk
  Office of Esther Degollado to be loan Check Out the Record under T.R.A.P. RULE
  34.5(q) but no reply to date.


                                                   Respectfully Submitted.


                                                   Abelardo Gonzalez 1622682
                                                   C.T. Terrell B-3-40
                                                   1300 F.M. 655
                                                   Rosharon. Texas   77583
                                                   Appellate / Pro-se




                                                                                        Ex 8
lo/i2
  A
                                          Webb County District Clerk
                                  District Courts and County Courts At Law




      September 21, 2015

      Abeiardo G. Gonzalez 1622682
      C.T. TerteU B-3-40
      1300 F.M. 655
      Rosharon, Texas 77583




      Mr. Gonzalez,

      We are in receipt of your letter dated September 15,2015 in which you are requesting to check out
      the clerk's records or that copies of same records be provided to you. Two of the records that were
      submitted to the court of appeals are more than a thousand pages long and the third one is nine
      hundred fifty four pages. I have spoken to my supervisor Ms. Elsa Galvan and she has suggested
      that we sendyou copies of the index of these records for each one of the cases. The index will tell
      youwhich documents were submitted to the court of appeals. Please feel firee to contactus if any
      additional information is needed.


      Thank you.

                Srreon, deputy




                   P.O. Box 667   •       1110 Victoria, Ste. 203   •   Laredo, Texas 78042-0667        Ex R
Ii/iz.                        Telephone: 956-523-4268         •     Fax: 956-523-5063
                                            2008-CBR-0657-D1       URGENT ATl^TION RE(KJEST
                                            2008-CRR-0662-D1
                                            2008-CRR-0665-D1



          ABELAEDO G- GONZALEZ    1622682          §
          Appellantf Pro-se                        §
                                                  §              IN THE 49th District
          vs.                                     §                    Court
                                                  §               Webb Count// Texas
                                                  §
          THE STATE OF TEXAS                      §
          Appellee                                §


                               SECC^D HOTION FOR CERTIFICATICH OF RlQiT
                               TO APPEAL DNE^ T.R.A.P. RULE 25.2(a}(2}



           Now Ccxnes Appellant Abelardo G. Gonzalez, pro-se and moves this court for
          Certification of the riyht to Appeal under T-R-A-P. fOLE 25.2(a)(2) of the
          Denial of Appellant's SECOND MOTION TO RECUSE, the Honorable Judye Jose Lopez
          for judicial bais from any futher proceedinys in the above mention cause's
          filed under T.R.Civ. Pro- RJLE 18a RECUSAL AND DISQUALIFICATION OF JUDCSS-


           The Denial was ruled on Sunday July 5, 2015 while on vacation but was siyned
          on July 16, 2015 by the Hcxiorable Adminstrative Judye David People's of the
          Fourth Adminstrative Judicial Region of Texas-

          A denial of a T.R.C.P. RULE 18a Motion is Appealable under T-R.C.P. RULE 18a
          (j)(l)(A) for abuse of discretion from final judgment, and since there is not
          hing left to litigate in the above proceedinys this is fined, judgment for all
          purpose's.


           The request for Certification is urgently needed fror the following Fourth
          Court of Appeal's case's 04-15-0529-CR/ 04-15-530-CR/ 04-15-0531-CR.


                                                               Respectfully submitted,


                                                           Abelardo G. Gonzalez 1622682
r or^
                                                           C.T. Terrell B-3-^
                                                           1300 F.M. 655
                                                           Rosharon, Texas 77583
                                                               Appellant/ Pr-se




        12/ii                                                                                 Ex 10
To.   THE CLERK OF THE COURT
      for the Fourth Court of
      Appeals

From: ABELARDO G. GONZALEZ 1622682
      Appellante. pro-se

Re:   Filinu of a Court Ordered Reulv
      COA No.s G4-15-529-CR
                 04-15-530-CR
                 04-15-531-CR

Date: Oct. 03.   2015




Dear: Cr.ERK OF THE COURT



      Now Come's aooellant Abelardo Gonzalez: pco-se in the above mention
proceedinqs and respectfulIv ask vou to file the above reoly. Appellant
asks the clerk to please file stamp the enclosed copv of «-he lead uaue of
the replv and return to appellant in the enclosed SASE.


                                             Respectfuilv yours.



                                             Abelardo Gonzalez     1622682
                                             C-T- Terrell B-3-40
                                              1300 F.M. 655
                                             Rosharon. Texas     77583
[gflc Cje.                                  Cc rv

I^   S/ 5p                                    IN IME FOORTH
                                            qourt op appeals
                                            SAN AHTONIO, TEXAS


         ABELARDO G. GONZALEZ     1622682            §
         Appellant/ Pro-se                           §
                                                     §        COA No. 04-15-00529-GR
                                                     §
                                                              OCA NO- 04-15-00530-C»
         vs.                                         §
                                                     §        COA No- 04-15-00531-CR
                                                     §
         THE STATE OF TEXAS                          §
         Appellee                                    §

                                         COURT      ONim^     REFLX




               NOW CCME'S Appellant ABELARDO G- GONZALEZ, pro-se in the above mentioned
         proceedings and reply's to a Court Order dated Septemeber 18, 2015 regarding
         lurisdiction, among other things.

                                                         I.
                                      TIMING OF FILING THE RB^Y

               Appellant was Ordered to reply by Oct. 12, 2015 and is filing this reply
         on Oct. 3, 2015, which is timely filed by placing it in the c-T. Terrell prison
         mailbox and thusfore timely filed under the prison mailbox rule.


                                                     II.
                                            CODRTS       ATTBNTION



         (a)     The Court Order dated September 18, 2015 state's this case(s) are from the
             111th District Court.    IT IS NOT, its from the 49th District Court.

         (b)     The Clerk   had appellant incorrect mailing address, and does not know if
             he has received all the Clerks and or Court mailings.

         (c)     Appellant to this date has not veiwed the Trail Courts CLERK RECORD and
          thusfore does not know whats wrong with it, and can [N]OT correct- it since he
          has NOT veiwed the cLERK I^ECC»D.




  i/iz